179 F.2d 300
GAUDIO,v.UNITED STATES.
No. 6004.
United States Court of Appeals Fourth Circuit.
Argued Jan. 4, 1950.Decided Jan. 9, 1950.

Herschel Rose, Jr., Fairmont, W. Va. for appellant.
D. Paul Camilletti, Assistant United States Attorney, Wheeling, W. Va.  (C. Lee Spillers, United States Attorney, Wheeling, W. Va., on the brief), for the appellee.
Before PARKER, Chief Judge, DOBIE, Circuit Judge, and WARLICK, district judge.
PER CURIAM.


1
This is an appeal in a criminal case by a defendant who was convicted of passing counterfeit currency.  Appellant complains of the action of the trial court in ordering the prosecution against him tried along with that against another person charged with a similar offense in connection with the same transaction, in refusing to continue the cases after ordering them consolidated for trial and in permitting the United States Attorney to question defendant on cross examination as to his failure to make beforehand certain contentions made by him in his testimony.  None of the questions raised is of sufficient merit to justify discussion.  The consolidation and refusal of continuance were matters resting within the Judge's discretion, which was not abused; and the questions which the United States Attorney was permitted to ask were clearly within the limits of proper cross examination, as were his comments thereon in his argument to the jury.  There was not error, and the judgment appealed from will be affirmed.


2
Affirmed.